Exhibit 10.2

AMENDED AND RESTATED STOCK BACK-TO-BACK AGREEMENT

THIS AMENDED AND RESTATED STOCK BACK-TO-BACK AGREEMENT (this “Agreement”) is
made and entered into as of this 23rd day of December, 2015, by and between
Steven M. Mariano (the “Transferor”) and Patriot National, Inc., a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, on December 13, 2015, Transferor, the Company and certain investors
named therein and their permitted successors and assigns (the “Investors”)
entered into a Securities Purchase Agreement (the “Securities Purchase
Agreement”), pursuant to which (a) the Company sold (i) an aggregate of 666,666
shares of common stock of the Company, par value $0.001 per share (the “Common
Stock”), (ii) warrants to acquire up to 2,083,333 additional shares of Common
Stock (the “Old Series A Warrants”) (as exercised, collectively, the “Old Series
A Warrant Shares”) and (iii) warrants to acquire additional shares (subject to
adjustment) of Common Stock (the “Old Series B Warrants,” and together with the
Old Series A Warrants, the “Old Warrants”) (as exercised, collectively, the “Old
Series B Warrant Shares”, and together with the Old Series A Warrant Shares, the
“Old Warrant Shares”); and (b) Transferor sold an aggregate 2,500,000 shares of
Common Stock.

WHEREAS, on December 13, 2015, Transferor and the Company entered into a Stock
Back-to-Back Agreement (the “Original Stock Back-to-Back Agreement”) pursuant to
which, subject to the terms and conditions of the Securities Purchase Agreement,
upon any exercise of the Old Warrants by Investors, Transferor would sell to the
Company, and the Company would purchase from Transferor, a number of shares of
Common Stock equal to 60% of the Old Warrant Shares to be issued in connection
with the exercise by Investors of such Old Warrants.

WHEREAS, on December 23, 2015, Transferor and the Company entered into multiple
Agreements (collectively, the “Rescission and Exchange Agreement”), pursuant to
which (a) the Company has agreed, upon the terms and subject to the conditions
of the Rescission and Exchange Agreement, to rescind the sale of an aggregate of
666,666 shares of Common Stock from the Investors and (b) the Company and each
Investor has agreed, upon the terms and subject to the conditions of the
Rescission and Exchange Agreement, to exchange (i) each Old Series A Warrant for
a new warrant (the “New Series A Warrant”) and (ii) each Old Series B Warrant
for a new warrant (the “New Series B Warrant” and, together with the New Series
A Warrants, the “New Warrants”). Any shares issued upon the exercise of a New
Series A Warrant shall be “New Series A Warrant Shares” and any shares issued
upon the exercise of a New Series B Warrant shall be “New Series B Warrant
Shares” and, together with the New Series A Warrant Shares, the “New Warrant
Shares”.

WHEREAS, subject to the terms and conditions of the Rescission and Exchange
Agreement, upon any exercise of the New Warrants by Investors, Transferor
desires to sell to Company, and Company desires to purchase from Transferor, a
number of shares of Common Stock equal to 100% of the New Warrant Shares to be
issued in connection with the exercise by Investors of such New Warrants, on the
terms and conditions set forth in this Agreement (a “Back-to-Back Transaction”).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend and
restate the Original Stock Back-to-Back Agreement as follows:

ARTICLE I

TRANSFER OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, at
each Closing (as defined below), Transferor agrees to sell, assign, transfer,
convey and deliver to the Company, a number of shares of Common Stock equal to
100% of the New Warrant Shares (other than the Base Shares, as defined in the
New Series B Warrants) to be issued in connection with the exercise by an
Investor of such New Warrants (the “Back-to-Back Shares”) and the Company agrees
to purchase, acquire and accept the Back-to-Back Shares from Transferor. In
consideration of such sale, transfer, conveyance and delivery, for each
Back-to-Back Share, the Company shall pay to Transferor an amount equal to the
exercise price per New Warrant Share issued to the Investor (the “Purchase
Price”). The aggregate amount paid for all New Warrant Shares issued on any date
will be the “Aggregate Purchase Price.” For the avoidance of doubt, any exercise
price paid by Investors at the time the New Warrants were sold shall be excluded
from the calculation of the Purchase Price and Aggregate Purchase Price.

Section 1.2 Closing. The closing of a Back-to-Back Transaction (a “Closing”)
will take place on the same day the New Warrant Shares are transferred to the
Investors (a “Closing Date”). At each Closing, (a) Transferor shall deliver or
cause to be delivered to the Company all of Transferor’s right, title and
interest in and to the Back-to-Back Shares by an appropriate method reasonably
agreed to by the Company and Transferor, together, in each case, with all
documentation reasonably necessary to transfer to the Company right, title and
interest in and to the Back-to-Back Shares and (b) the Company shall pay
Transferor the Aggregate Purchase Price in cash by wire transfer of immediately
available funds in accordance with the wire transfer instructions provided by
Transferor to the Company.

Section 1.3 Indemnity. Transferor hereby agrees to hold the Company harmless
from and indemnify the Company for any expenses, obligations and liabilities
that the Company incurs in connection with the issuance or performance of the
New Warrants, including with respect to issuing additional shares of Common
Stock.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

Transferor hereby makes the following representations and warranties to the
Company, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

Section 2.1 Existence and Power.

(a) Transferor has full right, power and authority to enter into this Agreement
and to sell, assign, transfer and deliver the Back-to-Back Shares to be sold by
Transferor hereunder;

(b) The sale of the Back-to-Back Shares to be sold by Transferor hereunder and
the compliance by Transferor with this Agreement and the consummation of the
transactions herein and therein contemplated will not (A) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which Transferor is a party
or by which Transferor is bound or to which any of the property or assets of
Transferor is subject or (B) result in any violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over Transferor or any of its subsidiaries or any property or
assets of Transferor, except, in the case of (A) and (B), as would not,
individually or in the aggregate, affect the validity of the Back-to-Back Shares
to be sold by Transferor or reasonably be expected to materially impact
Transferor’s ability to perform its obligations under this Agreement; and no
consent, approval, authorization, order, registration or

 

2



--------------------------------------------------------------------------------

qualification of or with any such court or governmental body or agency is
required for the performance by Transferor of its obligations under this
Agreement and the consummation by Transferor of the transactions contemplated by
this Agreement in connection with the Back-to-Back Shares to be sold by
Transferor hereunder.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by Transferor and constitutes a legal, valid
and binding obligation of Transferor, enforceable against Transferor in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

Section 2.3 Title to Back-to-Back Shares. Transferor now is and, at the time of
delivery of the Back-to-Back Shares to be sold by Transferor pursuant to this
Agreement will be the lawful owner of such Back-to-Back Shares and has and, at
the time of delivery of such Back-to-Back Shares, will have good and valid title
to such Back-to-Back Shares, and upon delivery of and payment for such
Back-to-Back Shares, the Company will acquire good and valid title to such
Shares free and clear of any liens, charges and encumbrances created by
Transferor.

Section 2.4 Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government agency
or self-regulatory organization or body pending or, to the knowledge of the
Stockholder, threatened against or affecting Transferor that could reasonably be
expected to have a material adverse affect on the ability of Transferor to
perform its obligations hereunder.

Section 2.5 Acknowledgment. Transferor acknowledges that the number of New
Warrant Shares is subject to adjustment as set forth in the New Warrants and any
such adjustment may require Transferor to sell to the Company more Back-to-Back
Shares than if the New Warrants were exercisable upon issuance.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to
Transferor, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

Section 3.1 Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Company; and (ii) except (A) in
connection with the Credit Agreement (as described below), and (B) as would not
have an adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement, does not and will not constitute or
result in a breach, violation or default under, any note, bond, mortgage, deed,

 

3



--------------------------------------------------------------------------------

indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which the Company is a party, with the
Company’s certificate of incorporation or bylaws, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Company or cause the
acceleration or termination of any obligation or right of the Company or any
other party thereto.

(c) The Company has received from the Required Lenders (as defined therein)
under the Credit Agreement dated as of January 22, 2015, (the “Credit
Agreement”) among the Company, the lenders party thereto and BMO Harris Bank
N.A., as administrative agent, a waiver or amendment in respect of the
transactions contemplated by the Securities Purchase Agreement, the Rescission
and Exchange Agreement and this Agreement.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and general principles of equity.

Section 3.3 Sufficient Funds. The Company has as of the date hereof and will
have as of the Closing Date access to fully committed funds sufficient to
consummate the transactions contemplated by this Agreement.

ARTICLE IV

COVENANTS

Section 4.1 Reservation of Shares. Transferor at all times shall (a) own
sufficient shares of Common Stock to satisfy his obligations under Section 1.1
(including shares of Common Stock that would be reasonably anticipated necessary
upon any adjustments of the New Warrants), (b) not sell or transfer
(contingently or otherwise) any shares of Common Stock that will leave him with
ownership of less than such number of shares of Common Stock and (c) not place
or permit to exist any liens, charges or encumbrances.

Section 4.2 Taxes. Transferor shall bear and pay any transfer or other taxes
incurred by Transferor or the Company in connection with the sale and purchase
of the Back-to-Back Shares.

Section 4.3 Notices. The Company shall give Transferor prompt notice of the
Company’s receipt of any exercise notice under the New Warrants and of the
Closing Date.

Section 4.4 Amendments to the New Warrants. The Company agrees not to amend,
modify or waive the provisions of the New Warrants that would decrease the
exercise price of the New Warrants or increase the number of New Warrant Shares,
in each case without the prior written consent of Transferor.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Notice. Any notice provided for in this Agreement shall be delivered
in accordance with Section 8(g) of the Rescission and Exchange Agreement.

 

4



--------------------------------------------------------------------------------

Section 5.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 5.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon the parties hereto and their
successors and assigns.

Section 5.4 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

Section 5.5 Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company and
Transferor each hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or thereby, and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Nothing contained herein shall be deemed
or operate to preclude the Company from bringing suit or taking other legal
action against Transferor in any other jurisdiction to collect on Transferor’s
obligations to the Company or to enforce a judgment or other court ruling in
favor of the Company. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

Section 5.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

 

5



--------------------------------------------------------------------------------

Section 5.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 5.8 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.

Section 5.9 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 5.10 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses in connection with the negotiation, preparation,
execution and performance of this Agreement.

Section 5.11 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

Section 5.12 Termination. This Agreement shall be terminated upon the expiration
date of the New Warrants.

[Signatures appear on the next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PATRIOT NATIONAL, INC. By:   /s/ Christopher A. Pesch Name:   Christopher A.
Pesch Title:   Executive Vice President, General Counsel, Chief Legal   Officer
and Secretary

[Signature Page to Amended and Restated Stock Back-To-Back Agreement]

 



--------------------------------------------------------------------------------

STOCKHOLDER: By:   /s/ Steven M. Mariano   Steven M. Mariano

[Signature Page to Amended and Restated Stock Back-To-Back Agreement]

 